                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE


 DAVID TURNER, individually and on
 behalf of all others similarly situated,
                                               Case No.: 3:18-cv-01361
                  Plaintiff,                   JUDGE RICHARDSON

v.

NISSAN NORTH AMERICA, INC. and                 JURY TRIAL DEMANDED
NISSAN MOTOR CO., LTD.,

                  Defendants.



            NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE



       Plaintiff DAVID TURNER, individually and on behalf of all others similarly situated,

hereby files this notice of voluntary dismissal of this action without prejudice under Rule

41(a)(1)(A)(i). Per Rule 41(a)(1)(A)(i), leave of Court is not required because no defendant in

this action has filed an answer or a motion for summary judgment.

Dated: December 31, 2018                           Respectfully submitted,

                                                   By: /s/ J. Gerard Stranch, IV
                                                   J. Gerard Stranch, IV (BPR 23045)
                                                   Benjamin A. Gastel (BPR 28699)
                                                   Tricia Herzfeld (BPR 26014)
                                                   BRANSTETTER, STRANCH &
                                                   JENNINGS PLLC
                                                   223 Rosa L. Parks Avenue, Suite 200
                                                   Nashville, Tennessee 37203
                                                   Tel: (615) 254-8801
                                                   gerards@bsjfirm.com
                                                   beng@bsjfirm.com
                                                   triciah@bsjfirm.com



                                               1

     Case 3:18-cv-01361 Document 31 Filed 12/31/18 Page 1 of 4 PageID #: 115
                                       W. Daniel “Dee” Miles, III, pro hac vice
                                       H. Clay Barnett, III, pro hac vice
                                       BEASLEY, ALLEN, CROW,
                                       METHVIN, PORTIS & MILES, P.C.
                                       272 Commerce Street Montgomery,
                                       Alabama 36104
                                       Tel: (334) 269-2343
                                       dee.miles@beasleyallen.com
                                       clay.barnett@beasleyallen.com

                                       Adam J. Levitt, pro hac vice
                                       John E. Tangren, pro hac vice
                                       Daniel R. Ferri, pro hac vice
                                       DICELLO LEVITT & CASEY LLC
                                       Ten North Dearborn Street, Eleventh Floor
                                       Chicago, Illinois 60602
                                       Tel: (312) 214-7900
                                       alevitt@dlcfirm.com
                                       jtangren@dlcfirm.com
                                       dferri@dlcfirm.com

                                       Benjamin L. Bailey, pro hac vice
                                       forthcoming
                                       Jonathan D. Boggs, pro hac vice
                                       forthcoming
                                       Michael L. Murphy, pro hac vice
                                       forthcoming
                                       BAILEY GLASSER LLP
                                       209 Capitol Street
                                       Charleston, West Virginia 25301
                                       Tel: (304) 345-6555
                                       bbailey@baileyglasser.com
                                       jboggs@baileyglasser.com
                                       mmurphy@baileyglasser.com

                                       Daniel A. Schlanger, pro hac vice
                                       forthcoming
                                       SCHLANGER LAW GROUP, LLP
                                       9 East 40th Street, Suite 1300
                                       New York, New York 10016
                                       Tel: (212) 250-6114
                                       dschlanger@consumerprotection.net

                                       Kim E. Richman, pro hac vice
                                       RICHMAN LAW GROUP
                                       81 Prospect Street

                                   2

Case 3:18-cv-01361 Document 31 Filed 12/31/18 Page 2 of 4 PageID #: 116
                                       Brooklyn, New York 11201
                                       Tel: (212) 687-8291
                                       krichman@richmanlawgroup.com

                                       Jeffrey Kaliel, pro hac vice forthcoming
                                       KALIEL PLLC
                                       1875 Connecticut Avenue NW, Tenth
                                       Floor
                                       Washington DC 20009
                                       Tel: (202) 350-4783
                                       jkaliel@kalielpllc.com

                                       Counsel for Plaintiff and the Proposed
                                       Class




                                   3

Case 3:18-cv-01361 Document 31 Filed 12/31/18 Page 3 of 4 PageID #: 117
                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 31, 2018, a copy of this pleading was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated below and on the electronic filing receipt. All other parties will be

served by regular U.S.      Parties may access this filing through the Court’s electronic filing

system:

Brigid M. Carpenter (TN BPR 10478)
John S. Hicks (TN BPR 018134)
Baker, Donelson, Bearman, Caldwell
& Berkowitz, PC
211 Commerce Street, Ste. 800
Nashville, TN 37201
Tel: 615-726-5600
jhicks@bakerdonelson.com
bcarpenter@bakerdonelson.com



                                                      BRANSTETTER, STRANCH &
                                                      JENNINGS, PLLC

                                              By:             /s/ J. Gerard Stranch, IV
                                                              J. Gerard Stranch, IV




                                                 4

    Case 3:18-cv-01361 Document 31 Filed 12/31/18 Page 4 of 4 PageID #: 118
